THOMAS, J.
The transcript in this case shows only an organization of the trial court, an indictment for arson in the second degree, a bill of exceptions, and the clerk’s certificate of appeal. The record shows no finding of guilt by the jury, no judgment of guilt or sentence by the court, and consequently no judgment of conviction that will support an appeal, and a dismissal must necessarily follow. — Perry v. State, 4 Ala. App. 70, 59 South. 230, and cases there cited; Palmer v. State, 168 Ala. 124, 53 South. 283.
Appeal dismissed.